NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 01 June 2022 has been entered. Claims 1-2, 4, 6-7, and 10-11 have been amended. No claims have been cancelled. Claims 11-20 have been added. Claims 1-20 are still pending in this application, with claim 1 being independent. The claim objections set forth in the previous Non-Final office action mailed 01 March 2022 are overcome by Applicant’s amendments. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach, or merely suggest, a beam shading device capable of accurately positioning a plurality of shading blades, comprising: a substrate, the substrate being provided with a first light-passing hole through which beams pass; a plurality of shading blades mounted on the substrate, the plurality of shading blades being arranged around a periphery of the first light-passing hole; and driving mechanisms for driving the plurality of shading blades to move, the driving mechanisms driving the shading blades to move back and forth to block and open the first light-passing hole, wherein each of the shading blades is configured with at least two driving mechanisms, each of the driving mechanisms comprises a driving gear and a driving plate, the driving plate is hinged with the shading blade, and the driving plate is provided with a rack that is configured to mesh with the respective driving gear, and wherein when the at least two driving mechanisms maintain a consistent motion state, the respective shading blade is driven to perform a translation movement, and when the at least two driving mechanisms are in different motion states, the respective shading blade is driven to perform a swing movement.
The most pertinent prior art of record: Dedoro (US 2004/0017685 A1), Jurik et al. (US 2015/0109797 A1) and Reinert (US 2003/0048640 A1), teach or suggest various elements of the claimed invention, but none of the above-cited prior art devices disclose, nor teach or suggest in-combination, “…wherein each of the shading blades is configured with at least two driving mechanisms, each of the driving mechanisms comprises a driving gear and a driving plate, the driving plate is hinged with the shading blade, and the driving plate is provided with a rack that is configured to mesh with the respective driving gear, and wherein when the at least two driving mechanisms maintain a consistent motion state, the respective shading blade is driven to perform a translation movement, and when the at least two driving mechanisms are in different motion states, the respective shading blade is driven to perform a swing movement…,” as recited in-combination with all of the limitations of claim 1. Additionally, there does not appear to be any reason absent Applicant’s disclosure to modify the above-cited prior art devices with any additional prior art of record in such a way as to arrive at the claimed invention. As the prior art fails to teach, suggest, or disclose the claimed limitations, and there is no reason absent Applicant’s disclosure to modify the prior art devices in such a way as to arrive at the claimed invention, the claim is allowable over the prior art of record.
Claims 2-20 are allowed as they depend upon and further limit allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/COLIN J CATTANACH/Primary Examiner, Art Unit 2875